DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (2011/0179935).
Ishida discloses a keyboard device for an electronic keyboard instrument, the keyboard device comprising: a swingable key (3); a hammer (4) that has a pressing surface having a predetermined shape and that rotates while following a circular arc locus in response to depression of the key (figures 2 and 3A-3B); and a key switch (17) to detect key depression information on the key, the key switch comprising: a substrate (17a) on which a plurality of stationary contacts are disposed; a hollow switch body that has a to-be-pressed surface, that is made of an elastic material, and that is attached to the substrate so as to cover the plurality of stationary contacts (paragraph 38); and a plurality of movable contacts (33a-33b) that are disposed inside the switch body, that respectively face the plurality of stationary contacts (18a-18b) with mutually different intervals, and that respectively come into contact with the plurality of stationary contacts in order when the switch body is pressed by the hammer in response to depression of the key (paragraphs 39-40), wherein the pressing surface and the to-be-
Ishida discloses the keyboard device for an electronic keyboard instrument, wherein the pressing surface wholly come into close contact with the to-be-pressed surface before the plurality of movable contacts come into contact with the plurality of stationary contacts, respectively (paragraph 41 and figure 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Yamamoto (2020/0043452).
Ishida is discussed above.  Ishida does not disclose three or more movable contacts.
However, Yamamoto disclose the keyboard device for an electronic keyboard instrument,    wherein the plurality of movable contacts (340) are three or more in number, and the plurality of stationary contacts are three or more in number.
Yamamoto discloses the keyboard device for an electronic keyboard instrument, wherein the hammer has ribs (270) on a side of the switch body.
	It would have been obvious to one of ordinary skill in the art at the time that the invention was filed, to utilize the teachings of Yamamoto with Ishida, because the teachings provide additional movable contacts for providing more feel in the electrode contacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF4/8/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837